FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, March 25, 2013 Ger: Gen. N°60/2013 Mr. Fernando Coloma C. Superintendent of Securities and Insurance Avenida Libertador Bernardo O´Higgins N° 1449 Santiago, Chile Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10 of the Securities Market Law 18,045 and General Rule No.30 of the Superintendence, and as duly authorized on behalf of Enersis S.A. (the “Company”), I inform you of the following significant event. The extraordinary Board of Directors’ meeting of the Company held today adopted the following resolutions: 1. The Board declared that the condition precedent in the Company’s ongoing capital increase has been satisfied. The capital increase approved by the Extraordinary Shareholders Meeting (“ESM”) held on December 20, 2012 with respect to the public offering of 16,441,606,297 common shares established a condition precedent. Under this condition, the effectiveness of all contracts to subscribe for the shares offered was conditioned on the subscription by minority shareholders during the preemptive rights offering or during a subsequent offering period to third parties for at least 3,169,224,294 shares in cash, which is the amount sufficient to permit to the Company’s parent company to exercise its rights to subscribe and pay in full 9,967,630,058 shares without exceeding the legal and statutory limit of a maximum concentration of 65% of the Company’s capital and voting rights. 2. The Board approves the notice to be published in El Mercurio newspaper on March 26, 2013, informing the public that the aforementioned condition precedent has been satisfied. As a consequence, all the share subscription contracts will be legally executable and binding, and the registry of the shares will therefore be carried out in the name of the respective holder in the shareholders register of Enersis S.A. The date on which the shareholder or third party has signed the respective share subscription contract will be considered as the subscription date for the shares. 3. The Board authorized the CEO, Mr. Ignacio Antoñanzas A., to report satisfaction of the condition precedent and the publication of the notice of the result to the Depósito Central de Valores and Banco Santander. 1 As the capital increase referred to is still in progress, the financial effects on the assets, liabilities and results of Enersis S.A. will be disclosed as soon as the process is completed. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer c.c. Bolsa de Comercio de Santiago Bolsa Electrónica de Chile Bolsa de Corredores de Valparaíso Citibank N.A. Banco Depositario Banco Santander Santiago - Representante Tenedores de Bonos Depósito Central de Valores Comisión Clasificadora de Riesgos Entidad de Enlace Latibex 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:March 25, 2013
